Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dracup US20130060167.
Regarding Claim 1, Dracup discloses a position sensing system (portable device 100 of fig. 2 and ¶42), comprising: a position sensor (Unit 106 of ¶42 in view of ¶39)  configured to couple to a body part, the position sensor comprising a gyroscope and an accelerometer; an alarm (output 118 of fig. 2 and ¶s44,45); and a controller(control 116 of fig. 2 and ¶42). 

However Dracup contemplates in fig. 3 and ¶43 in view of ¶12 downloading (which necessarily requires a storage) algorithm (e.g. flowchart 200) alarm instructions (step 212 of fig. 3), wireless communication instructions(step 216 of fig. 3), and position sensing instructions (steps 208 and 210 of fig. 3); and a processor configured to: process a signal from the position sensor according to the position sensing instructions to determine a measured orientation of the body part at regular time intervals(inherent in step 208 of fig.3) ; store in the storage (recording of sensor data in ¶s12, 65), as orientation data, the measured orientation of the body part at the regularly timed intervals( sensor data includes data of fig. 3, step 208); and activate the alarm in response to the stored orientation data according to the alarm instructions(alarm sequence of ¶65).
There are two ways a memory could be incorporated into Dracup either integrated into the controller or separate from the controller.
	Given the finite set of solutions to incorporating a memory/storage into Dracup it would have been obvious for one of ordinary skill in the art at the effective filling date of 
Regarding Claim 5, Dracup’s disclosures in fig. 2 and ¶s44, 45 renders obvious wherein the alarm is an auditory, visual, or tactile alarm, or a combination thereof.
	Regarding Claim 6, Dracup fails to disclose wherein the controller further comprises a wireless communication driver.
	However Dracup contemplates in ¶25 wireless communication system entities in view of steps 214, 218 of fig.34 and ¶214.
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to incorporate a suitable driver to facilitate wireless communication. 
	Regarding Claim 7, Dracup contemplates Wi-Fi in ¶59 thus reads on wherein the wireless communication driver is configured to send and receive signals via a Wi-Fi, Bluetooth, or Bluetooth Low Energy connection, or a combination thereof.
	Regarding Claim 9, Dracup contemplates adhesive in ¶33 thus reads on further comprising an adhesive configured to couple the position sensor to the body part of the user.
	Regarding Claim 11, Dracup discloses in figs.1, 4 and ¶s 31,41, 47, 58 The position sensing system according to claim 6, further comprising: a remote display device (mobile device 22)  in communication with the controller(control unit 116 of ¶47), 
	Regarding Claim 12, algorithm of fig. 3 and ¶51 reads wherein the remote display device has remote access to the alarm instructions and position sensing instructions stored on the controller.
	Regarding Claim 13, Dracup’s disclosures of mobile 22 of ¶41 reads on wherein the remote display device is a mobile phone or a wearable smart device.
	Regarding Claim 14, Dracup’s disclosures of mobile 22 of ¶41 reads on wherein the remote display device is a tablet computer.
	Regarding Claim 15, Dracup’s disclosures of server 22 of fig. 1 and ¶s41, 51 reads on wherein the controller is configured to communicate wirelessly with a remote server running a management application.
	Regarding Claim 16, Dracup’s disclosures of fig. 1 and ¶s41, 51 reads on wherein the remote display device(mobile 22)  is configured to communicate wirelessly with a remote server (server 26) running a management application.
	Regarding Claim 17, Dracup fails to explicitly disclose wherein the remote display device is configured to store an application in the display memory that can be 
	However Dracup contemplates in ¶26 the algorithm(application)  stored in mobile device,  in step 218 of fig. 3 and ¶47 uploading data to user 12(remote display device). In fig. 5 and ¶60 user 12/patient is associated with user device 22, where per ¶41 mobile device 22 is a mobile telephone, personal digital assistant (PDA), portable video/music player, electronic book, electronic book reader, tablet computer, portable gaming device, and the like. In ¶s65, 69 Dracup contemplates sensor device the recording (Inherent in recording is display memory) of sensor data (includes orientation data). And ¶59 contemplated is and output system 310 that sends text message to mobile devices. 
	Therefore, it would have been obvious for one ordinary skill in the at the effective filling date of the invention to adapt Dracup such that application being configured to write the orientation data received from the controller to a text file to enhance system versatility. 
	Regarding Claim 20, Dracup discloses in fig. 1 and ¶41 further comprising a remote access device (computer terminal 24) in communication with the remote server(server 26).
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dracup as applied to claim 1 above, and further in view of Berry US20140142485.		Regarding Claim 2, Dracup discloses wherein to determine the measured orientation of the body part at the regular time intervals (fig. 3 and step 208).

However Berry contemplates in figs. 7a, 7b and ¶s43-44 receive from the gyroscope measurements of angular velocity in terms of roll, pitch, and yaw; receive from the accelerometer measurements of acceleration compared to the constant gravitational force of the earth at the regularly timed intervals; and calculate the measured orientation of the body part based on the measurements from the gyroscope and/or accelerometer
Therefore it would have been obvious for of ordinary skill in the art at the effective filling date of the invention to include the cited features of Berry into Dracup to enhance system versatility. 
Regarding Claim 3, Dracup discloses in steps 208, 210 of fig. 3 and ¶43 wherein the orientation data comprises: the measured orientation of the body part at the regularly timed intervals; measurement of a deviation of the measured orientation of the body part at each of the regularly timed intervals from a prescribed orientation of the body part; and a time at which each of the measured orientations of the body part was calculated.
Claim 4, Dracup discloses in step 212 of fig. 3 and ¶43determining if each of the measurements of the deviation of the measured orientation of the body part from the prescribed orientation of the body part exceeds a threshold degree( Step 210 of fig.3); calculate, based on the times at which each of the measured orientation of the body part was calculated, a duration of time over which each of the measurements of the deviation of the measured orientation of the body part from the prescribed orientation of the body part exceeds the threshold degree; and activate (steps 212, 214 of fig.3) the alarm if the duration of time exceeds a threshold duration of time.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dracup as applied to claim 1 above, and further in view of Dayal US20160260309.
Regarding Claim 8, Dracup fails to disclose further comprising a head band, wherein the position sensor is mounted on the head band, or stitched within the head band.
However Dayal contemplates in fig. 1 and ¶s13, 48 hand band with incorporated body position sensor. 
Therefore, it would have been obvious for one ordinary skill at the effective filling date of the invention to include the Head band of Dayal into Dracup to enhance system versatility. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dracup as applied to claim 1 above, and further in view of TEN KATE US20160203692.
Claim 10, Dracup fails to disclose wherein the alarm instructions are configured to provide a snooze option to allow temporary deactivation of the alarm by the user without adjusting orientation of the body part.
However Ten Kate discloses in fig. 3 and ¶79 deactivating alarm when assistance is required thus reads on wherein the alarm instructions are configured to provide a snooze option to allow temporary deactivation of the alarm by the user without adjusting orientation of the body part.
Therefore, it would have been obvious for one ordinary skill at the effective filling date of the invention to include the cited features of Ten Kate into Dracup to enhance system versatility.
Allowable Subject Matter
Claims 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krueger US20190167095 (figs. 3-7D, 8 and ¶201).
	Sun US20120172681 (fig. 2 and ¶s 28-29)
	Ferree US20170312515 (fig. 4 and ¶105)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685